353 F.2d 287
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AFFILIATED FOOD STORES, INC., Respondent.
No. 22060.
United States Court of Appeals Fifth Circuit.
December 1, 1965.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Glen M. Bendixsen, Atty., N. L. R. B., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Leo N. McGuire, Atty., N. L. R. B., Washington, D. C., for petitioner.
Emil Corenbleth, Dallas, Tex., for respondent.
Before JONES, Senior Judge,* and GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
There being an abundance of evidence to support the Board decision that Respondent violated Section 8(a) (3) and (1) of the Act, 29 U.S.C.A. Section 158 (a) (3) and (1), in discharging employee Gordy, the order insofar as it is based on his discharge will be enforced.


2
The absence of substantial evidence to support the claimed Section 8(a) (1) violation, 29 U.S.C.A., Section 158(a) (1), based on the interrogation of employee Calloway requires that we deny enforcement of the order as it relates to this conduct. The evidence falls far short of that in N. L. R. B. v. Harbinson-Fisher Manufacturing Co., (5 Cir. 1962) 304 F.2d 738, and that case, we think, represents the outerlimits of the application of interference as it is proscribed in Section 8(a) (1) of the Act. The circumstances of the questioning tended toward coercion there but not here.


3
Enforced in part; denied in part.



Notes:


*
 Of the Court of Claims, sitting by designation